Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim objection
The following is an examiner’s statement of reasons for allowance: 
Claim 1, lines 1-2, “the digital fringe projection system” should be –a digital fringe projection system—
Interview attempt 
The examiner tried to contact applicant to correct above claim objection. However, there was no corresponding phone number. The examiner also contacts by emails for further possible communication. However, provided emails by the applicant was not valid addresses and the mail has been returned to the examiner. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 19 and 20, the closest reference to Goodwin et al. (US 20150070670) discloses a method of surface profile and device thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claims 1, 19 and 20.
 	Regarding claim 1, A method for measuring a three-dimensional profile of at least one object using system including a camera and a projector, the method comprising: “determining, with a processor, an optimal value for a focal length setting of the camera for capturing in-focus images of the at least one object with the camera, the camera having an electrically tunable lens; determining, with the processor, calibrated values for a plurality of geometric parameters of the digital fringe projection system based on (i) a geometric model of the digital fringe projection system and (ii) the optimal value for the focal length setting of the camera, the plurality of geometric parameters being continuous functions of the focal length setting of the camera in the geometric model; projecting.. structured light onto the at least one object to generate fringe patterns on a surface of the at least one object; .. and determining, with the processor, a three-dimensional profile of the surface of the at least one object based on (i) the fringe patterns captured in the first image and (ii) the calibrated values for the plurality of geometric parameters” along with other limitations of claim 1. 
	Regarding claim 19, A digital fringe projection system comprising: “a projector configured to project structured light onto the at least one object to generate fringe patterns on a surface of the at least one object; a camera .. having an electrically tunable lens; and a processor operably connected to the projector and the camera ..to: determine an optimal value for a focal length setting of the camera for capturing in-focus images of the at least one object with the camera; determine calibrated values for a plurality of geometric parameters of the digital fringe projection system based on (i) a geometric model of the digital fringe projection system and (ii) the optimal value for the focal length setting of the camera, the plurality of geometric parameters being continuous functions of the focal length setting of the camera in the geometric model; operate the projector ..to generate the fringe patterns on the surface ..; operate the camera, with the optimal value for the focal length setting of the camera, to capture a first image of the surface of the at least one object that includes the fringe patterns on the surface of the at least one object; and determine a three-dimensional profile of the surface of the at least one object based on (i) the fringe patterns captured in the first image and (ii) the calibrated values for the plurality of geometric parameters.” along with other limitations of claim 19.
Regarding claim 20, A non-transitory computer-readable medium storing program instructions that, cause the processor to: “determine an optimal value for a focal length setting of the camera for capturing in-focus images .. camera having an electrically tunable lens; determine calibrated values for a plurality of geometric parameters of the digital fringe projection system based on (i) a geometric model of the digital fringe projection system and (ii) the optimal value for the focal length setting of the camera, the plurality of geometric parameters being continuous functions of the focal length setting of the camera in the geometric model; operate the projector to project .. to generate fringe patterns on a surface of the at least one object; operate the camera, with the optimal value for the focal length setting of the camera, to capture a first image of the surface of the at least one object that includes the fringe patterns on the surface of the at least one object; and determine a three-dimensional profile of the surface of the at least one object based on (i) the fringe patterns captured in the first image and (ii) the calibrated values for the plurality of geometric parameters.” along with other limitations of claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886